                                          Case 3:18-cv-01173-EMC Document 41 Filed 04/19/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                           Case No. 18-cv-01173-EMC
                                   8                    Plaintiff,
                                                                                           ORDER RE SUPPLEMENTAL
                                   9             v.                                        BRIEFING AND/OR EVIDENCE
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP                   Docket No. 35
                                         ADDRESS 73.223.103.234,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Currently pending before the Court is Judge Hixson’s report and recommendation

                                  15   (“R&R”) on Plaintiff Strike 3 Holdings, LLC’s motion for default judgment. See Docket No. 35

                                  16   (R&R). In the R&R, Judge Hixson recommended that Strike 3’s motion be granted, that a

                                  17   permanent injunction be entered in Strike 3’s favor, and that Strike 3 be awarded $9,000 in

                                  18   statutory damages ($750 per infringed work) plus $1,263.66 in costs (representing the filing fee

                                  19   and the fee for service of process).

                                  20          A copy of the R&R was served on Strike 3 when the R&R was filed on March 20, 2019. It

                                  21   appears that, thereafter, on April 3, 2019, Strike 3 personally served a copy of the R&R on

                                  22   Defendant (an individual whose identity is under seal). See Docket No. 38 (proof of service). As

                                  23   of date, the Court has not received an objection to Judge Hixson’s R&R from either party. See

                                  24   Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served with a copy of the recommended

                                  25   disposition, a party may serve and file specific written objections to the proposed findings and

                                  26   recommendations.”).

                                  27          Although no party has objected to the R&R, the Court orders that Strike 3 file

                                  28   supplemental briefing and/or evidence to address the following. The Court’s request for
                                          Case 3:18-cv-01173-EMC Document 41 Filed 04/19/19 Page 2 of 3




                                   1   information here is informed by Federal Rule of Civil Procedure 55(b)(2) (providing that “[t]he

                                   2   court may conduct hearings . . . when, to enter or effectuate judgment, it needs to [e.g.] establish

                                   3   the truth of any allegation by evidence [or] investigate any other matter”), as well as the Ninth

                                   4   Circuit’s decision, Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1146-47 (9th Cir. 2018)

                                   5   (noting that “[i]nternet providers . . . can go so far as to identify the individual who is registered to

                                   6   a particular IP address (i.e., an account holder) and the physical address associated with the

                                   7   account, but that connection does not mean that the internet subscriber is also the infringer” as

                                   8   “simply establishing an account does not mean the subscriber is even accessing the internet, and

                                   9   multiple devices can access the internet under the same IP address”; adding that “[i]dentifying an

                                  10   infringer becomes even more difficult in instances . . . where numerous people live in and visit a

                                  11   facility that uses the same internet service” and, while this poses an “obstacle to naming the

                                  12   correct defendant, this complication does not change the plaintiff's burden to plead factual
Northern District of California
 United States District Court




                                  13   allegations that create a reasonable inference that the defendant is the infringer”).

                                  14           (1) Strike 3 alleges that the person to whom the ISP assigned the relevant IP address is

                                  15               Defendant’s landlord. See FAC ¶ 33 (“The ISP, Comcast Cable, identified Defendant’s

                                  16               landlord as the subscriber.”). What is the name of Defendant’s landlord? The name

                                  17               should be filed under seal. Does Strike 3 have any information as to whether the

                                  18               landlord lives at the residence at issue in Pleasant Hill? If so, Strike 3 shall provide

                                  19               that information.

                                  20           (2) Strike 3 alleges that Defendant is a renter at the residence at issue in Pleasant Hill.

                                  21               How did Strike 3 determine Defendant is a renter?

                                  22           (3) Has Strike 3 conducted an investigation to determine whether any other person lives at

                                  23               the residence? If so, Strike 3 shall provide information about its investigation. The

                                  24               proof of service for the operative complaint indicates that there is at least one other co-

                                  25               occupant. See Docket No. 22 (proof of service) (reflecting substitute service involving

                                  26               service on co-occupant).

                                  27           (4) In the FAC, Strike 3 suggests that Defendant is likely the infringer, and not any other

                                  28               person who may live at the residence, because the download activity to the IP address
                                                                                           2
                                          Case 3:18-cv-01173-EMC Document 41 Filed 04/19/19 Page 3 of 3




                                   1              (movies, music, and television) matches Defendant’s “publicly declared interests on

                                   2              Facebook” or at least corresponds to Defendant’s “likes” on Facebook. FAC ¶¶ 35-36.

                                   3              What are specific examples of such matches and correspondence? Has Strike 3 done

                                   4              any investigation as to whether the download activity matches the interests or “likes”

                                   5              of any other people who live at the residence? If so, Strike 3 shall provide information

                                   6              about its investigation.

                                   7          (5) Strike 3 shall provide all evidence it has to support its claim that Defendant, and not

                                   8              any other person at the residence, is the infringer.

                                   9   Although the Court is ordering Strike 3 to provide the above information, Defendant may also

                                  10   provide any relevant information if he or she so chooses.

                                  11          The supplemental briefing and/or evidence shall be filed by May 3, 2019.

                                  12          Upon receipt of this order, Strike 3 shall immediately serve a copy of this order on
Northern District of California
 United States District Court




                                  13   Defendant. If Strike 3 has additional contact information for Defendant, such as an email address

                                  14   or phone number, it shall immediately inform Defendant of this order via those means as well.

                                  15   Within one week of the date of this order, Strike 3 shall file a declaration certifying service and

                                  16   describing all means by which Defendant was contacted.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: April 19, 2019

                                  21

                                  22                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
